Hooley, J.
Motion for summary judgment. The action is brought to foreclose a first mortgage. There is no defense to the action, hut the defendants seek to invoke relief under the Soldiers’ andJ Sailors’ Civil Belief Act (Military Law, § 300 et seq.) as amended because of the military service of the defendants ■ Carl Censoplano and Anthony Censoplano. The difficulty, with defendants’ position is that the military service of these two defendants has not materially affected their ability to comply with the terms of the bond and mortgage. Carl Censoplano' was inducted in January, 1941, and Anthony *717Censoplano was inducted in December, 1942. The first default under the terms of the mortgage occurred with respect to the interest which became due on March 1, 1938. This default occurred two years and ten months prior to Carl’s induction and four years and nine months prior to Anthony’s induction. The defendants have failed to pay any interest which accrued after said default. The land taxes since 1941 and the water taxes for the last four years are due and unpaid. The unpaid interest on the first mortgage is approximately $2,925. In addition there are second and third mortgages which are liens on the premises upon which interest is in arrears. The assessed valuation of the premises is $9,500, although its market value is claimed to be less. The total amount due for principal, interest, taxes and water charges, which are liens on the premises, is $14,949.04. Although both defendants in the military service are married, neither of their wives resides on the premises nor have they evidenced any interest in protecting whatever rights their respective husbands may have in the premises. The parties interested are attempting to use the military service of these two defendants to obtain indefinite delay. The motion is granted.